NELSON, Circuit Justice.
The main de-fence in this case is, that the supplies were furnished on the credit of the owners of the vessel. But the bill for them was charged and rendered, in the usual way, against the vessel and owners; and there is nothing in the proofs sufficient to rebut or disprove the presumption of law, arising out of the transaction, that the credit was given to the vessel. The burden lay upon the claimants to show affirmatively that it was given, not to the vessel, but to the owners.
It is further insisted, that there has been great and unreasonable delay in enforcing the lien, and that, in the mean time, a portion of the interest in the vessel has passed by transfer into the hands of bona fide purchasers, and that it would he inequitable and unjust, under these circumstances, to enforce the lien. The burden of this ground of de-fence, also, rests upon the claimants. They must make out such laches as would in law operate to forfeit the lien. On looking into the proofs, I find no such evidence in the case. The vessel left the port soon after the stores were furnished, and, for aught that appears, this libel was filed at the first opportunity that was afforded after her return. In order to make out a case that will have the effect to avoid a lien, from delay in enforcing it against a vessel, there must be something more than mere lapse of time — unless, indeed, the delay be such that the court, in analogy to the statute of limitations would hold the debt to be barred — there must be unreasonable neglect and delay, operating to the prejudice of third persons, after opportunities have existed to enforce the lien.
I think that the decree below is right and should be affirmed.